Case: 10-50785     Document: 00511533834         Page: 1     Date Filed: 07/08/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 8, 2011
                                      No. 10-50785
                                    c/w No. 10-50792                       Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANTONIO SANCHEZ-JAIMES,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:09-CR-1150-1
                             USDC No. 2:10-CR-438-1


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Antonio Sanchez-Jaimes pleaded guilty to one count of unlawful reentry
following deportation in violation of 8 U.S.C. § 1326.                 The district court
sentenced him to 70 months in prison, within the guidelines range of 70 to 87
months. The court also separately revoked a term of supervised release and
imposed a concurrent sentence of 12 months. Sanchez-Jaimes now appeals.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50785     Document: 00511533834     Page: 2   Date Filed: 07/08/2011

                                  No. 10-50785
                                c/w No. 10-50792

      Sanchez-Jaimes contends that § 2L1.2 of the United States Sentencing
Guidelines leads to double-counting of criminal history, is not empirically based,
and results in excessive sentences; that the age of the 1998 drug conviction used
to enhance his sentence renders his sentence unreasonable; that his sentencing
range overstates the seriousness of his illegal reentry offense, which he asserts
is simply an international trespass; that his criminal history involves minor,
nonviolent offenses; and that the district court did not take into account his
history and characteristics, including his motive for reentering and his familial
ties to the United States. We review sentences for reasonableness, employing
a deferential abuse-of-discretion standard, and we presume that a sentence
within a properly calculated guidelines range is reasonable. See Gall v. United
States, 552 U.S. 38, 49-50 (2007); United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009), cert. denied, 130 S. Ct. 1930 (2010).
      The purported double-counting and lack of empirical basis for § 2L1.2 do
not necessarily render a within-guidelines sentence unreasonable. See, e.g.,
United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). We likewise see
no abuse of discretion in the court’s rejection of Sanchez-Jaimes’s contention that
unlawful reentry–a federal felony carrying significant criminal penalties–is
merely an international trespass, nor do we discern any improper weighing of
the other factors cited by Sanchez-Jaimes, including his personal history and
characteristics.    See Cooks, 589 F.3d at 186.     In short, the district court
considered Sanchez-Jaimes’s arguments, the facts of the case, and the
appropriate statutory sentencing factors before concluding that a within-
guidelines sentence was appropriate. That determination is owed deference, and
Sanchez-Jaimes’s mere disagreement with the court’s assessment of those
factors is insufficient to rebut the presumption that the sentence is reasonable.
See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).



                                        2
   Case: 10-50785   Document: 00511533834     Page: 3   Date Filed: 07/08/2011

                                 No. 10-50785
                               c/w No. 10-50792

      As Sanchez-Jaimes properly concedes, his contention that because § 2L1.2
is not empirically based, the presumption of reasonableness should not apply, is
foreclosed.   See Duarte, 569 F.3d at 530-31; United States v. Mondragon-
Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009). As he further admits, his
argument that the lack of a “fast-track” disposition program in the Western
District of Texas creates an unwarranted sentencing disparity is also foreclosed.
See United States v. Gomez-Herrera, 523 F.3d 554, 562-64 (5th Cir. 2008).
      Finally, Sanchez-Jaimes raises no claims of error with respect to the
revocation proceeding or the revocation sentence. Thus, he has abandoned any
issues on appeal regarding the revocation judgment. See United States v.
Willingham, 310 F.3d 367, 371 (5th Cir. 2002).
      For the foregoing reasons, the judgments of the district court are
AFFIRMED.




                                       3